Citation Nr: 1216533	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-26 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to March 1961 and from June 1961 to May 1965.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a February 2011 decision, the Board, in pertinent part, denied service connection for right ear hearing loss.  At that time, the Board remanded the Veteran's claims for service connection for an acquired psychiatric disorder, claimed as PTSD, and nasal and stomach disorders to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  That development has not been completed and those matters are not currently before the Board.   

The Veteran appealed that portion of the Board's February 2011 decision that denied his claim for service connection for right ear hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Joint Motion for Partial Remand, the appellant and the VA General Counsel agreed that remand of this matter was warranted because the Board failed to provide an adequate statement of the reasons or bases for its decision.  In a November 2011 Order, the Court remanded that portion of the Board's decision to the extent that it denied entitlement to service connection for right ear hearing loss.  A copy of the Court's Order is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2011 Joint Motion found that, in February 2011, the Board failed to provide an adequate statement of the reasons or bases to explain its decision that an October 2006 VA examination, on which it relied to deny the claim, was adequate.

The record reflects that, in October 2006, the Veteran underwent VA audiometric examination in conjunction with his claim for service connection for hearing loss.  The examiner noted that review of the Veteran's medical records revealed a normal audiogram at enlistment, in (June) 1961, and a mild bilateral high-frequency hearing loss after a zygomatic bone fracture in (September) 1961.  When examined for separation in April 1965, a whispered voice test was performed.  It was also noted that (private) hearing tests performed in (September) 2002 and (November) 2005 indicated some moderate to severe hearing loss.  

The VA examiner said that "[a] brief review of the present audiogram demonstrates a bilateral sensorineural hearing loss, possibly consistent with noise exposures.  [The Veteran] does report some military noise exposure as well as occupational noise exposure without the use of hearing protection".  The VA examiner opined that the Veteran's left ear hearing loss was related to service but his right ear hearing and tinnitus were not related to service.  However, the examiner rendered that opinion without dissociating or explaining the etiological difference between the left and right ear hearing losses (see October 2011 Joint Motion for Partial Remand at page 4).  The Veteran should be afforded a new VA examination to determine the etiology of any right ear hearing loss found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for VA audiology and ear disease examinations to determine the etiology of any right ear hearing loss found to be present.  The claims folders and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s).  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The examiner should indicate whether there is a 50 percent probability or greater that any right ear hearing loss is related to service.  The examiner(s) should specifically address the June and September 1961 audiogram findings, the September 2002 and November 2005 private audiogram results, and the October 2006 VA examiner's opinion (to the effect that it was less likely than not that right ear hearing loss was related to military service but it was at least as likely as not that left ear hearing loss began during military service).  The rationale for all opinions must be provided. 

2.  Then, readjudicate the claim of service connection for right ear hearing loss.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

